DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 15 July 2021, regarding the Panasonic Intellectual Property Management Co., Ltd.  application.

Claims 1-8 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Frenea, et al. (US 2005/0040044 A1) reference is the closest prior art to the present claims.  However, the electrodes E1, and E2 are regularly arranged and the regular arrangement is essential to obtain local zones L that are regularly spaced apart and in which the electric field is at a minimum, which would result in an equivalent to the claimed length L3 = 0, rather than within the claimed range of L3 ≥ 5 micrometers.  Therefore, instant independent claim1 and its dependents are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	13 August 2021